DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4-8, and 12-17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4 and 12 are objected to because of the following informalities:
Claim 4 is grammatically objected to for the phrase, "The method according to any one of claim 3", however, "any one of" is part of the previous version of this claim that now makes no sense.  Please amend this to "The method according to claim 3".
claim 11", however, "any one of" is part of the previous version of this claim that now makes no sense.  Please amend this to "The apparatus according to claim 11".
Appropriate correction is required.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 9-11, are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20180196990 A1, filed: 12/15/2015), in view of He et al. (US 20170220838 A1, published: 8/3/2017), and in further view of Donlan et al. (US 20180288049 A1, filed: 3/28/2017).
Claim 1. (Currently Amended):  Xu teaches a data processing method, comprising: presenting one or more control elements on a touch screen of a terminal device, wherein each of the one or more control elements corresponds to a piece of data (FIG. 12 shows a screen locking interface including notification messages. When receiving the notification messages, the electronic device 300 displays the notification messages on the screen locking interface in sequence [Xu, 0514, FIG. 12]); and encrypting or decrypting (unlocking interface [Xu, 0380, FIG. 7]; Examiner's Note: wherein a locked device, that cannot yet be accessed, prevents users from accessing content, just like encryption.  Wherein unlocking makes that data available, like decrypting), based on fingerprint data obtained by the fingerprint recognition module, first data corresponding to a first control element when an operation of dragging the first control element from a location outside a second region to the second region is detected (referring to an unlocking interface shown in FIG. 7, a current implementation is generally: the user slides a UI widget on the unlocking interface, and slides for a distance from a fixed start position to an end position. If the whole process is completed successfully, it is considered that system unlocking is successful [Xu, 0380, FIG. 7].  For screen unlocking, user identity authentication may be performed according to a combination of fingerprint recognition and graphical unlocking [Xu, 0386, FIG. 7]).

Xu does not teach the terminal device includes a fingerprint recognition module, the touch screen is parallel to a configuration plane of the fingerprint recognition module, a projection of the fingerprint recognition module on the touch screen is located in a first region, and the first region includes a part of the touch screen; wherein the second region comprises at least a part of the first region.
However, He teaches the terminal device includes a fingerprint recognition module (fingerprint sensing area on the lower part of the display screen… optical sensor module [He, 0058, FIG. 2D]), the touch screen is parallel to a configuration plane of the fingerprint recognition module (touch sensing display [He, 0058, FIG. 2D]), a projection of the fingerprint recognition module on the touch screen is located in a first region, and the first region includes a part of the touch screen (FIG. 2D shows, on the left, a view of the front side of the device with the touch sensing display indicating a fingerprint sensing area on the lower part of the display screen, and on the right, a perspective view of a part of the device containing the optical sensor module that is under the device display screen assembly [He, 0058, FIG. 2D]); wherein the second region comprises at least a part of the first region (the device screen is on the front side of the device 200 occupying either entirety, a majority or a significant portion of the front side space and the fingerprint sensing function is provided on the device screen, e.g., one or more sensing areas for receiving a finger on the device screen. FIG. 2A shows a fingerprint sensing zone in the device screen for a finger to touch which may be illuminated as a visibly identifiable zone or area for a user to place a finger for fingerprint sensing [He, 0054, FIG. 2A]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the touchscreen with integrated fingerprint sensor for executed applications invention of Xu to include the fingerprint sensor parallel to the display pixels feature of He.


The combination of Xu and He does not explicitly teach encrypting or decrypting, based on fingerprint data obtained by the fingerprint recognition.
However, Donlan teaches encrypting or decrypting, based on fingerprint data obtained by the fingerprint recognition (a locked device may include a locked cluster manifest (e.g., an encrypted cluster manifest). In some embodiments, a customer interacts with a human interface device (HID) to unlock the device for example, a customer may unlock a device by: performing a biometric verification using fingerprint recognition. The information provided by the customer may be used to unlock (e.g., decrypt) the locked cluster manifest and provide access to an unlocked cluster manifest [Donlan, 0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the touchscreen with integrated fingerprint sensor for executed applications invention of Donlan to include the fingerprint encryption/decryption feature of He.
One would have been motivated to make this modification to improve fingerprint recognition security, and to allow a fingerprint to toggle a decryption command.  By using a fingerprint as input, the user is faced with faster input speed than when inputting alphanumeric character codes and passwords.  Further, fingerprints comprise a well-known secure method to 

Claim 2:  The combination of Xu, He, and Donlan, teaches the method according to claim 1.  Xu further teaches wherein the encrypting or decrypting, based on fingerprint data obtained by the fingerprint recognition module, first data corresponding to a first control element when an operation of dragging the first control element from a location outside a second region to the second region is detected comprises: when the operation of dragging the first control element from the location outside the second region to the second region is detected, controlling the fingerprint recognition module to collect fingerprint data; and after it is determined that the fingerprint data is valid, encrypting or decrypting the first data corresponding to the first control element (when seeing the notifications, the user may unlock the electronic device 300 (referring to a middle figure in FIG. 12) by using a fingerprint recognition function provided in a screen fingerprint recognition area. After unlocking, the notifications on the screen locking interface change to general information of the notifications [Xu, 0518]).

Claim 3:  The combination of Xu, He, and Donlan, teaches the method according to claim 1.  Xu further teaches wherein before the operation of dragging the first control element from the location outside the second region to the second region is detected, the method further comprises: controlling the fingerprint recognition module to collect fingerprint data, and determining whether the fingerprint data is valid; and the encrypting or decrypting, based on (the system determines whether a fingerprint recognition mode in the screen fingerprint recognition area defined in the configuration description information is a press mode or a swipe mode, and if the mode is defined as the press mode, performs step S906, or if the mode is defined as the swipe mode, performs step S907 [Xu, 0455, FIG. 9. S905].  The system sets the fingerprint recognition mode in the screen fingerprint recognition area to the swipe mode [Xu, 0457, FIG. 9. S907].  When the input operation is detected in step S908, the system controls a fingerprint recognition sensor 303 to enable a fingerprint recognition function in the screen fingerprint recognition area to perform fingerprint recognition [Xu, 0459, FIG. 9, S909]; Examiner's Note: a determination is made whether the mode is press or swipe/drag, then the fingerprint is recognized/authenticated.  Then, the decrypting/unlocking would commence).

Claim 9. (Currently Amended):  Xu teaches an apparatus, comprising one or more processors (Processor 302 [Xu, FIG. 3]) and one or more memories (Memory 301 [Xu, FIG. 3]) coupled to the one or more processors, wherein the one or more memories are configured to store computer program code, wherein the computer program code comprises a computer instruction (the electronic device 300 may internally include: a processor 302, and a memory 301, a fingerprint recognition sensor 303, and a touchscreen 304 that are respectively connected to the processor 302 [Xu, 0278, FIG. 3].  The memory 301 may be configured to store a program and data [Xu, 0281]); and the one or more processors are configured to each of the one or more control elements corresponds with one or more pieces of data (FIG. 12 shows a screen locking interface including notification messages. When receiving the notification messages, the electronic device 300 displays the notification messages on the screen locking interface in sequence [Xu, 0514, FIG. 12]); and when an operation of dragging a first control element from a location outside a second region to the second region is detected (the user slides a UI widget on the unlocking interface, and slides for a distance from a fixed start position to an end position [Xu, 0380, FIG. 7]), encrypting or decrypting (unlocking interface [Xu, 0380, FIG. 7]; Examiner's Note: wherein a locked device, that cannot yet be accessed, prevents users from accessing content, just like encryption.  Wherein unlocking makes that data available, like decrypting), based on fingerprint data obtained by the fingerprint recognition module, first data corresponding to the first control element (referring to an unlocking interface shown in FIG. 7, a current implementation is generally: the user slides a UI widget on the unlocking interface, and slides for a distance from a fixed start position to an end position. If the whole process is completed successfully, it is considered that system unlocking is successful [Xu, 0380, FIG. 7].  For screen unlocking, user identity authentication may be performed according to a combination of fingerprint recognition and graphical unlocking [Xu, 0386, FIG. 7]).

Xu does not teach wherein the second region comprises at least a part of the first region.
He teaches wherein the second region comprises at least a part of the first region (the device screen is on the front side of the device 200 occupying either entirety, a majority or a significant portion of the front side space and the fingerprint sensing function is provided on the device screen, e.g., one or more sensing areas for receiving a finger on the device screen. FIG. 2A shows a fingerprint sensing zone in the device screen for a finger to touch which may be illuminated as a visibly identifiable zone or area for a user to place a finger for fingerprint sensing [He, 0054, FIG. 2A]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the touchscreen with integrated fingerprint sensor for executed applications invention of Xu to include the fingerprint sensor parallel to the display pixels feature of He.
One would have been motivated to make this modification so that a single display can both display information and optically read fingerprint information.  Such would reduce the space required for a separate fingerprint sensor to be integrated into the body/shell of the device.

The combination of Xu and He does not explicitly teach encrypting or decrypting, based on fingerprint data obtained by the fingerprint recognition.
However, Donlan teaches encrypting or decrypting, based on fingerprint data obtained by the fingerprint recognition (a locked device may include a locked cluster manifest (e.g., an encrypted cluster manifest). In some embodiments, a customer interacts with a human interface device (HID) to unlock the device for example, a customer may unlock a device by: performing a biometric verification using fingerprint recognition. The information provided by the customer may be used to unlock (e.g., decrypt) the locked cluster manifest and provide access to an unlocked cluster manifest [Donlan, 0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the touchscreen with integrated fingerprint sensor for executed applications invention of Donlan to include the fingerprint encryption/decryption feature of He.
One would have been motivated to make this modification to improve fingerprint recognition security, and to allow a fingerprint to toggle a decryption command.  By using a fingerprint as input, the user is faced with faster input speed than when inputting alphanumeric character codes and passwords.  Further, fingerprints comprise a well-known secure method to identify individuals.  By adding additional function to fingerprint inputs, the user is faced with shorter input times, and thus faster processing of the functions they seek to access.

Claim 10:  The combination of Xu, He, and Donlan, teaches the apparatus according to claim 9.  Xu further teaches wherein the one or more processors are further configured to: when the operation of dragging the first control element from the location outside the second region to the second region is detected, control the fingerprint recognition module to collect fingerprint data; and after it is determined that the fingerprint data is valid, encrypt or decrypt the first data corresponding to the first control element (when seeing the notifications, the user may unlock the electronic device 300 (referring to a middle figure in FIG. 12) by using a fingerprint recognition function provided in a screen fingerprint recognition area. After unlocking, the notifications on the screen locking interface change to general information of the notifications [Xu, 0518]).

Claim 11. (Currently Amendment):  The combination of Xu, He, and Donlan, teaches the apparatus according to claim 9.  Xu further teaches wherein the one or more processors are further configured to: control the fingerprint recognition module to collect fingerprint data, and determine whether the fingerprint data is valid; and the one or more processors are specifically configured to: after it is determined that the fingerprint data is valid, encrypt or decrypt the first data corresponding to the first control element (the system determines whether a fingerprint recognition mode in the screen fingerprint recognition area defined in the configuration description information is a press mode or a swipe mode, and if the mode is defined as the press mode, performs step S906, or if the mode is defined as the swipe mode, performs step S907 [Xu, 0455, FIG. 9. S905].  The system sets the fingerprint recognition mode in the screen fingerprint recognition area to the swipe mode [Xu, 0457, FIG. 9. S907].  When the input operation is detected in step S908, the system controls a fingerprint recognition sensor 303 to enable a fingerprint recognition function in the screen fingerprint recognition area to perform fingerprint recognition [Xu, 0459, FIG. 9, S909]; Examiner's Note: a determination is made whether the mode is press or swipe/drag, then the fingerprint is recognized/authenticated.  Then, the decrypting/unlocking would commence).

Claims 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20180196990 A1, filed: 12/15/2015), in view of He et al. (US 20170220838 A1, published: 8/3/2017).
Claim 18:  Xu teaches a data processing method, comprising: presenting a control element on a touchscreen of a terminal device, wherein the control element corresponds with data to be processed (FIG. 12 shows a screen locking interface including notification messages. When receiving the notification messages, the electronic device 300 displays the notification messages on the screen locking interface in sequence [Xu, 0514, FIG. 12]); detecting, through the touchscreen, an operation of dragging the control element, by a finger of a user, from the area outside the first region to the first region (the user slides a UI widget on the unlocking interface, and slides for a distance from a fixed start position to an end position [Xu, 0380, FIG. 7]); collecting fingerprint data of the finger of the user through a fingerprint recognition module of the terminal device when at least a part of the control element enters the first region; and processing the data corresponding to the control element based on the fingerprint data in response to entering of the control element into the first region (referring to an unlocking interface shown in FIG. 7, a current implementation is generally: the user slides a UI widget on the unlocking interface, and slides for a distance from a fixed start position to an end position. If the whole process is completed successfully, it is considered that system unlocking is successful [Xu, 0380, FIG. 7].  For screen unlocking, user identity authentication may be performed according to a combination of fingerprint recognition and graphical unlocking [Xu, 0386, FIG. 7].  When seeing the notifications, the user may unlock the electronic device 300 (referring to a middle figure in FIG. 12) by using a fingerprint recognition function provided in a screen fingerprint recognition area. After unlocking, the notifications on the screen locking interface change to general information of the notifications [Xu, 0518, FIG. 12]; Examiner's Note: Based on the control element/notification dragged, will reveal the corresponding data).

Xu does not teach the touchscreen includes a first region, and the control element is presented in an area outside the first region.
However, He teaches the touchscreen includes a first region, and the control element is presented in an area outside the first region (the device screen is on the front side of the device 200 occupying either entirety, a majority or a significant portion of the front side space and the fingerprint sensing function is provided on the device screen, e.g., one or more sensing areas for receiving a finger on the device screen. FIG. 2A shows a fingerprint sensing zone in the device screen for a finger to touch which may be illuminated as a visibly identifiable zone or area for a user to place a finger for fingerprint sensing [He, 0054, FIG. 2A]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the touchscreen with integrated fingerprint sensor for executed applications invention of Xu to include the fingerprint sensor parallel to the display pixels feature of He.
One would have been motivated to make this modification so that a single display can both display information and optically read fingerprint information.  Such would reduce the space required for a separate fingerprint sensor to be integrated into the body/shell of the device.

Claim 19:  The combination of Xu and He, teaches the data processing method of claim 18.  He further teaches wherein the fingerprint recognition module corresponds to the first region (FIG. 2A shows a fingerprint sensing zone in the device screen for a finger to touch which may be illuminated as a visibly identifiable zone or area for a user to place a finger for fingerprint sensing [He, 0054, FIG. 2A]).

Claim 20:  The combination of Xu and He, teaches the data processing method of claim 18.  Xu further teaches wherein the touchscreen further includes a second region including at least a part of the first region, and the method further comprises: collecting the fingerprint data when the control element is in the second region (when seeing the notifications, the user may unlock the electronic device 300 (referring to a middle figure in FIG. 12) by using a fingerprint recognition function provided in a screen fingerprint recognition area. After unlocking, the notifications on the screen locking interface change to general information of the notifications [Xu, 0518, FIG. 12]; Examiner's Note: wherein the screen can receive fingerprint collection on multiple control elements at multiple regions, as illustrated by FIG. 12).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references include on-screen fingerprint detection sensors with visual indicators for receiving fingerprints:
Xu2 et al. (US 20200092411 A1, filed: 5/2/2017)
Shim et al. (US 20180189468 A1, filed: 9/2/2015)
Seol et al. (US 20180365477 A1, filed: 10/29/2015)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145